Appeal by the defendant from a judgment of the Supreme Court, Kings County (Brill, J.), rendered February 20, 1992, convicting him of burglary in the second degree and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that a comment by the trial court, delivered during its charge, impermissibly shifted the burden of proof to him. However, this isolated comment, when viewed in the context of the entire charge, did not shift the burden, since the court adequately explained the concepts of reasonable doubt and the People’s burden of proof, and made it clear that the defendant bore no burden (see, People v Coleman, 70 NY2d 817; see also, People v Moore, 185 AD2d 251; People v Jones, 173 AD2d 487).
We have examined the defendant’s remaining contentions and find that they are without merit or do not require reversal. Bracken, J. P., Sullivan, Krausman and Goldstein, JJ., concur.